Mr. Justice Morris
delivered the opinion of the Court:
Manifestly it would serve no good purpose for us to consider the affidavits in the case. Consideration of them seems to us to be entirely unnecessary; and what the Department of Justice did or failed to do has no relevancy to the question before us for determination. It is very evident that the marshal’s return speaks the truth and the whole truth in the matter; and the appellants have not sought in any manner to question its correctness. The question then is, whether, after such return of the writ, it became necessary to revive the judgment by scire facias, as though no writ of execution had ever been issued, a year and a day from the date of the judgment on the mandate (June 15, 1889) having elapsed; and that this question was correctly answered in the order made by the court below we have no doubt whatever.
It was so adjudged as early as the days of Lord Mansfield in the case of Mitchell v. Cue, 2 Burrow, 660; and in this Dis*294trict as long ago as the cases of Phillips v. Lowndes, 1 Cranch C. C. Rep. 283, and Muncaster v. Mason, 2 Cranch C. C. Rep. 521. The rule on the subject, as stated in the Encyclopedia of Pleading and Practice, Vol. VIII, p. 352, is the following:
“When there is a cessat executio or stay by agreement of the parties for a definite time, the plaintiff may take out execution within a year and a day after the expiration of the stay without a scire facias. Likewise any interruption or delay occasioned by the debtor will extend the time within which the writ may be issued without scire facias, and delay caused by an injunction is within the rule.”
And the numerous cases cited in the Encyclopedia, and by counsel for the appellees in his brief, fully support the proposition; and we do not understand that there is now any authority to the contrary. The reason is, as stated in the case of Hiscocks v. Kemp, 3 Adolphus & Ellis, 676, that, since scire facias is required for the revival of judgment after the lapse of a year and a day without execution upon it on the ground of a prima facie presumption which then arises that the judgment has been in some manner satisfied, delay of execution procured by the judgment debtor rebuts the presumption, and he is estopped from setting up the lapse of time. The period of delay so procured by the debtor is to be deducted before the year and the day can be counted.
TJpon the return, therefore, of the first writ of fieri facias unsatisfied, it was competent for the appellee forthwith to issue the second writ. The first writ had sufficed to continue the vitality of the judgment; its return showed the judgment still in force and unsatisfied; and the second writ was promptly and properly issued.
We must affirm the order appealed from> with costs. And it is so ordered.